STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
Claim 23 recites a “computer readable medium” which, ordinarily, would read upon a transitory signal per se and not comprise statutory subject matter under 35 U.S.C. § 101. However, this limitation has been interpreted consistent with a special definition provided at par. [0064] of the specification-as-filed; to wit: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media ( e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (emphasis added). As such, the present claim is found to comprise patentable subject matter.
Allowable Subject Matter
Claims 21 - 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of the allowed claims were known in the art as evidenced by Wray et al, “Collective personalities in honeybee colonies are linked to colony fitness”,
Counting the number of bees in a sequence of frames by performing image analysis was known in the art as evidenced by Humal (U.S. PG Pub. No. 2015/0049919) at ¶¶ [0016]-[0017]. Humal further discloses the image analysis includes calculating an activity value relating to the one or more bees, wherein calculating the activity value includes counting a number of the one or more bees using color segmentation at ¶¶ [0037]-[0043]. However, Humal uses color segmentation for counting the number of bees infected with a mite and does not disclose counting the number of bees carrying pollen. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668